ORDER

PER CURIAM.
Rodney Dwayne Gibson appeals from the denial of his Rule 24.085 motion for post-conviction relief, after an evidentiary hearing. Gibson sought to vacate his conviction for rape, § 566.030, RSMo 1994, for which he was sentenced to life imprisonment. Gibson contends that the motion court erred in denying his Rule 24.035 motion for post-conviction relief because plea counsel misled him, making him believe that he was pleading guilty to conspiracy to commit rape, which would have carried a lesser sentence. Because the findings of the motion court are supported by the record and are not clearly erroneous, we affirm. A published opinion would have no precedential value. A memorandum of the reasons for the decision has been furnished to the parties.
The judgment is affirmed. Rule 84.16(b).